UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6900



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JULIAN DION KIRKLAND,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-99-47, CA-03-119)


Submitted:   August 28, 2003             Decided:   September 8, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Julian Dion Kirkland, Appellant Pro Se. Steven Hale Levin, OFFICE
OF THE UNITED STATES OF AMERICA, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Julian Dion Kirkland seeks to appeal the district court’s

orders denying relief on his motion for a reduction of his sentence

based on his substantial assistance and his motion for modification

of his sentence.     The district court properly construed both of

these motions as ones filed under 28 U.S.C. § 2255 (2000).                   These

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies       this   standard     by

demonstrating    that   reasonable       jurists    would     find    that    his

constitutional    claims   are   debatable    and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322,                  , 123 S. Ct.

1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S.

941 (2001). We have independently reviewed the record and conclude

that Kirkland has not made the requisite showing.             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                       DISMISSED


                                     2